Seawell, J.
delivered the opinion of the Court:
We are all of opinion, that the certiorari should be sustained in this case.
It is stated by the applicant, that he never had an opportunity of making any defence; and from the facts he has stated, if they be true, great injustice has been done him. The defendant, in the certiorari, does not deny that the trial was ex parte, but insists, that according to his belief, the applicant has no defence upon the merits. If, therefore, the petitioner is turned out of Court and he is injured, he is without remedy. But as to the other side, if he has good cause of action, he will still prevail, and his ultimate recovery be secured. Let the cause be placed on the trial docket and a trial be had de novo.